DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       LEJUNE NEISON CHRISTIE,
                              Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                               No. 4D21-355

                              [June 30, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Kathleen McHugh, Judge; L.T. Case Nos. 18-007847
MM10A and 19-51 AC10A.

  Gordon Weekes, Public Defender, and Sarah W. Sandler, Assistant
Public Defender, Fort Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Marc B. Hernandez,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN and KLINGENSMITH, JJ., concur.
WARNER, J., dissents with opinion.

WARNER, J., dissenting.

    I dissent. In the trial of this domestic violence offense, a litany of
evidentiary rulings were erroneous. The court allowed a 911 call into
evidence, when it did not constitute an excited utterance because the State
failed to show that the victim who made the call did not engage in reflective
thought. See State v. Jano, 524 So. 2d 660, 661–62 (Fla. 1988). The court
erred in allowing an officer to testify that her interviews of other witnesses
who did not testify were consistent with the victim’s testimony, thus
providing inferential hearsay, defeating appellant’s Sixth Amendment right
to confront witnesses against him. See Postell v. State, 398 So. 2d 851,
854 (Fla. 3d DCA 1981). In addition, the court allowed the investigating
officer to bolster her testimony on redirect. The officer stated that if she
thought she had been given false statements, she would not have
submitted the case to the State Attorney’s Office. Further, she testified
that in her twenty-five years of policing, she would not move forward with
an arrest unless she felt it was warranted. Her “integrity [wa]s entirely too
high” to put her name on a probable cause affidavit unless she thought
her investigation warranted it. These statements amount to improper
bolstering and commenting on the guilt of the defendant. See, e.g.,
Martinez v. State, 761 So. 2d 1074, 1080 (Fla. 2000) (“[w]hen a police
officer, who is generally regarded by the jury as disinterested and objective
and therefore highly credible, is the corroborating witness, the danger of
improperly influencing the jury becomes particularly grave.” (quoting
Rodriguez v. State, 609 So. 2d 493, 500 (Fla. 1992))). The door was not
opened on cross-examination by the defense probing the extent of the
officer’s investigation of the case. I cannot find that the cumulative effect
of these rulings was harmless beyond a reasonable doubt. Therefore, a
new trial is warranted.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2